Case 4:20-cv-01090 Document 1 Filed on 03/27/20 in TXSD Page 1 of 11

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT € oURT Sof Sn ©d Si, |
FOR THE Sour Nef). DISTRICT OF TEXAS “FE Pitino

 

‘ Houssmms. __. DIVISION Ma Ep” Pexag
Z | = nee ap
acnMean Hage) [BSSOIB duo Det 2
Plaintiff's Name and [D Number ALL Swicadly Srtugtes Alay Clorg
PERDPNIS OF Cours

Ob. Fue Unit.

Place of Confinement
| CASE NO. sata
(Gerk will assign the nupiber)

oy. 4 , Benigno A J2 FRABOCO Suny 7ItiAL

We i Paserprd - A TOLNEY. Geoseal

Defendant's Name and Address

Aer Th LK 2BTit- 2516.

a a LR TTA

 

Defendant’ s Name and Address

 

Defendant's Name and Address _ _ |
(90 NOT USE “ET AL.) |

 

 

“INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal utiles i cunforiis ty these instruerons and this form.

1, To start an action you must file an original and. one copy of Hyour complaiiit vith the court. You should keep
a copy of the complaint for your own records.

4

2. Your complaint. must be. teibl handwritten, | in Ink, or typewritten. You, tbe plaintift praia and declare a

one

 

3. Youmust filea separate complaint for each claim: you have unless the various laine arevall related to the satiie :
incident or issue or are all against the same-defendant, Rule 18, Federal Rules of Civil Procedure. Make ashort and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedute. '

4. When these forms are completed, mail the original and one copy to the clerk. of the United Statés district court
for the appropriate district of T exas in the. division where one-or more. named defendants are located, or where the

Justice. C ‘orrectional institutions Divi sion (T De Je CID), ‘the list labeled é as: “VENUE LIST” is posted in int your unit
law library. Itisa list of the Texas prison units indicating the appropriate distriet.court, the division: and an address
list of the divisional clerks,

| Rev, 05/15

Le aD dimtteentes tear anaindenare mtr rtd bent PPR 6 tem MEAS nite bNiae teratanaety tN nee
Case 4:20-cv-01090 Document 1 Filed on 03/27/20 in TXSD Page 2 of 11

FILING FEE AND IN FORMA PAUPERIS (FP)

1. In order for your complaint to be filed, it must beaccoimparied by the statutory: filing fee of $350.00 plus an
administrative fee of $50.00 for a'total fee of $490.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, youmay-request permission to proceed
in for mea  penpert is. In this event you must complete the Bp lcationt to D process mn} ma pauper’. seeing | forth

 

if a prisoniet brings.a civil action or ‘files an
ling f fee.” See 28 U. BA C.

 
 

fi lng fee and ‘monthly installments until the entire amount oft the fi filing fee. has been paid by the prisoner. If: you
submit the application to proceed ia forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing‘fee, then monthly installments from your inmate ‘trust

account, until the entire $350.00 statutory filing fee has been paid. (The $50.00'administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not-send your complaint witheut:an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before-submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion fer any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal

of your complaint pursuant to Rule 41(b), Federal. Rules of: Civil Procedure:

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal courtrelating to your imprisonment?

 

B. if your answer to * “A” is ° “yes,” " describe each lawsuit | in the space: below. rth there i is is more tan one

 

1. Approximate date of filing lawsuit: W/4

2. Parties to previous lawsuit:

Plamuff(s) Lecatntnn Leaner, dan Ae Bassi Ady - Sari tatisl PellxO62>
5 Mictlder hoesicl, AG ITH Siar B EnAE Te WAVARLETE

Defendant(s). APH Sed, rae LvinGero) Se NAT MAGE
Court: (if federal. name the district; if state, name: ‘the county.) urteea Asmer

4. Cause number:_H- 4-22.72 2..2:22895 Jie: ty- 31/ (Voc, DiS. 2. Ble) 4: iby Bie
1618.1 1é ‘Gin ots)

Name of judge to whom case was assigned: a .
6. Disposition: (Was.the.case dismissed, appealed, still pending”) Drsmiseso ds Mor ee

 

7.. Approximate date of disposition: AfA9

Rev. 05/15

hM

ceescOn pert ht ninemsn Apt dee le acetate eset
Case 4:20-cv-01090 Document1 Filed on 03/27/20 in TXSD Page 3 of 11

Cause No. H-I4- 2272
Fucd On Ot Aeour Zoe
Tacies le Yeevious LAwWSuiT:
“Deas LwinG S70)
b)WwgaM CTEPHERDS
Micuaer Aogster
Very GorsucH
Eepesto MavAgeeTe
“ Dismissed As Motr”

;*, Causes No. : 4! jlo-C¥-37)
fire! 2.8. Ile ,
“Yousmae Dismissar |

Z. Cause No. > 4:18-CV- 3 182
Ficee > 4.18.18

~

Te Paetcd
a

i.

II.

Case 4:20-cv-01090 Document 1 Filed on 03/27/20 in TXSD Page 4 of 11

PLACE OF PRESENT CONFINEMENT: __@. ©. EWS CeyT

EXHAUSTION OF GRIEVANCE PROCEDURES: J
Have you exhausted all steps of the institutional ¢ grievance procedures we Ns _"

 

 

 

PARTIES TO THIS SUIT: | .

A. Nameand address of plaintiff: Z ACHARLOH . Laevey rset a ao - sii
ALOUD FM IBD _
Jluoreviee, IX 77343. se I atl ti — st

 

B. Fullname ofeach defendant, his official position, his place‘ofemployment, and his fall mailing

Defendant#1: 1 es FAXTIOAS, Aroaney Genes, Pp D. Boxe LES: Vb.
ust, XX 7BU-25V8.

Briefly describe the act(s):or omission(s) of this defendant whith you claimed harmed you. -
The Folupwing WAS Unriave tea. Aww: Filed Coneiniut Pape, cause -Anag iwuear Mendis .
withour Avey. Counce) Ano Was. ee Me O1tep Bid GAN WOGUY arcane

Defendant#2: =.

 

Briefly describe the act(s).or crission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

Briefly describe the act(s} or omisston(s) of this deféndant which you claimed harmed you.

Defendant#4- _

Briefly describe the aci(s). or omission(s) of this defendant which you u claimed harmed, you.

 

Defendant #5:

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

‘Rev. 05/15

Sad
Vv.

Vi.

Vii.

_ Case 4:20-cv-01090 Document 1 Filed on 03/27/20 in TXSD Page 5 of 11

STATEMENT OF CLAIM:

State herein a short and plain: statement the facts of i your case, that is, what Rape ened, where dial oe rene

 

 

and set «forth each “slain 3 ina separate paragraph, J etaeh extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT. -

 
 
 
 
  
 
  
  
 

 

Juv 18, Zoid, [las évensen IsAY Veena Sed le Abad OG, COUUY 1S, 2:
JooseCrearen BY Moeuceie Der. Te A eae Coomry Mesmicr ATOR
Pe Homewe, Oy ducy 4, Zot, Au lomerucr Was hago. bu dite 80" Aerecr Ge
Laseur A Peosnte Basce Moe Mi osaders He Ti Ow

Zoi), lias Aevesren £4 Taw Manors Caving herr §
Ale bdicaur Asta, Oh Cae Pa , i was dives
Jay Zoi ‘tdlucd 2019. ie Foun i iD Var ie 3 Asut histo, as Mer be
Avo Dscoveen lil lilac No Recopssted Geavo wer. Gost, No i, 4

No Pane. Cluse /MAMGMERT LEAL, TRABSERRED, M00 oor CIAL UTED Te Dib TEBE "oa Aeseosiv€
RELIEF: fF OLUATION .

     

 

State briefly exactly what you want the court to do for you. .Make-no legal. arguments: Cite no cases or

statutes,

Renee (Deccaree Y, nuncrive, Vio Convieridss, Munoraey Reick) Aue doy Onsek
Aster In lnar. Decms Acopmpa.are.

GENERAL BACKGROUND INFORMATION:
A. State, in complete form, all names you have ever used or been known by including any and alf aliases.
Z.Acuwemy Maevsy

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBJ numbers ever assigned to you.

 

(BE
SANCTIONS:
A. Have you been sanetioned by any court as a result of'any lawsuit'you have filed? “YES NO

B. -Tf your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper ahd answer the same questions.)

1. Court that imposed sanctions (if tederal, give'the district and division):,

 

 

2. Case number:
3. Approximate date sanctions were imposed: =
4. Have the sanctions been lifted or otherwise satisfied? ws YES __ NO

Rey. 05/15
ty! Case 4:20-cv-01090 Document1 Filed on 03/27/20 in TXSD Page 6 of 11

  

C. Has any court ever warned or notified you that'sanctions could be imposed? coetwcane? ES. I NO

fina

 

D. Ifyour answer is“ yes,” give the followinginforthation for every laweuitin which a warning was issued.
(If more than one, use another piece of paper and answer-the same questions.)

1. Court thatissued warning (iffederal, give the district and:division);

2. Case number: __ ee eee

 

 

3. Approximate date warning was issued:

 

 

Executed on: 72 MAM ZD Le Acting au Ll, avey
DATE |
oo oo Sewhanuds dhue
(Signature offflaiitit

PLAINTIFF'S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint.and attachnients theféto aré true
and correct.

Po

Lad

 

4. ] understand I am nrohibited from bringing at anin 1 for iter pauiperis Lawsuit if i have bro shit three or more
civil actions or appeals Grom a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they ‘were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I arm under
imminent danger of serious physical injury. " §

5, Tunderstand even if] am allowed to proceed withoutprepaymentof costs,.] am responsible forthe entire
filing fee and costs assessed by the court, which shall be ‘deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

      

Signed this __ ag" day of | _ Matee 20 2D
(Day) ~ (month) = (year)

Zac weir. Loeuey. ae

‘beslch Lag

  

WARNING: Plaintiffis advised any faise or deliberately nitsléading inforniation provided in Fesporise to the
above questions may result in the imposition of sanctions. The sanctions the-court may impose.include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice:

Rev. 05/15:
Case 4:20-cv-01090 Document 1 Filed on 03/27/20 in TXSD Page 7 of 11

ATTORNEY GENERAL
Hon. Ken Paxton
P.O. Box 12548
Capitol Station
Austin, TX 78711-2548

ALL SIMILARKGY Sunred FReesanse, dvd
Zachariah Harvey, Plaintiff
Vv.

Ken Paxton, Attorney General, Docket No.
Nefendant. Demand a Twelve Person Jury Trial

 

Complaint For Damages

 

The Plaintiff, Zachariah Harvey, pro se, respectfully submits
this complaint seeking relief against Ken Paxton, Attorney General
for the State of Texas for wrongful conviction, subjecting him
to danger, knowing that conviction was based off a warrantless
arrest, falsified charging instrument (indictment), and not limited
to no probable-arraingment hearing with appointed counsel. The
Constitutionality of the Statute(s) this conviction is based
on renders the conviction wrong. The conviction under the State
or Federal statute is still repungnant. to Due Process and Equal
Protection Clause of the 4th, 5th, 6th, and 14th Amendments to
the United States Constitution.

Jurisdiction
This Court has jurisdiction under 42 § 1983 and 28 § 1343 USC,
by virtue of the Fourteenth Amendment to the 28 U.S.C. § 2513,
T.C.C.P.- art. 16.01 to the United States Constitution. ((9T.C.Cc.P.

Article 2.04(5), 15.04(5), ‘and 38.17) are Unconstitutional by
16.01 & 49.14), Tex. Civ. Pane? Reo Core § 161.1 006F)

Cause of Action

The Defendant Ken Paxton, acting under Color of State
and Federal Law, and applicable policies as the Attorney General
of the State of Texas, willfully and negligently upon notice allow
the Defendant to remain in custody of the Texas Department
of Corrections. Defendant was released by Harris County D.A.'s
Office and Homicide Detective M. Khan on July 14, 2010. On July
ly ©2011, an indictment was only filed in the 180th District Court

~
Case 4:20-cv-01090 Document 1 Filed on 03/27/20 in TXSD Page 8 of 11

of Harris County, with a bond amount pre-determined. On July
6, 2011- Defendant was arrested by two Harris County Deputy
Sheriff's with and by two indictments only, and without probable

cause, and thereby subjected me to public embarassment,
humiliation, and the removal of my three children. Z. Harvey
has suffered substantil prejudice; oppressive pre-trial
incarceration; official oppression; malicious prosecution;

obstruction of justice; criminal intent; substantial anxiety;
mental anquish; duress; economic, non-economic and punitive
damages.

‘Statement of Facts

 

1. July 14, 2010, Defendant was released of any wrong
doing by the Harris County Homicide Detective M. Khan,
and the Harris County District Attorney's Office.

2. July 1, 2011, and "Indictment" was filed in the 180th
District Court without. probable cause hearing with
Defendant and Counsel not being present, and no showing
of a Grand Jury Presentment of an indictment in open
court.

3. July 6, 2011, Defendant was arrested without probable
cause.

4. July 22, 2010, Celeste Byrom, Assistant District
Attorney of ther Grand Jury Division, informed the
CPS Social Worker "She had no record indicating that
a Grand Jury was scheduled for Mr. Zachariah Harvey.

5. April 1, 2013, Defendant was found quilty of First
Deqree Murder and sentenced to Forty Years of
Confinement in the Texas Department of Criminal Justice.

6. April ll, 2017, Defendant notified Congresswoman Sheila
Jackson Leer of being arrested without Due Process,
not being present at the Gradn Jury Hearing as required
in Texas Code of Criminal Procedure Art. 20.012, 20.02.
No Probable Cause Hearing, and not Limited to a forged
indictment; which was -:- re-addressed to the District
Attorney Kimbra K. Oqq, with her response in part:
"Despite Mr. Harvey's claim on your Privacy Act Release

Formr The Texas Code of Crim. Procedure does not
-require that the Defendant be prsent at the Grand
Jury Hearing. Mr. Harvey's claim that his Grand Jury

Indictment was forged ..."
Case 4:20-cv-01090 Document1 Filed on 03/27/20 in TXSD Page 9 of 11

7. January 16, 2019, District Attorney's (Kim Ogq's)
Office received a request for disclosure of information
under the Public Information Act requesting information
or records related to cause No. 1311763; Zachariah
v. The State of Texas:

 

*vyalid complaint w/supporting affidavit;

*Clerk's records, arrest warrant with supporting

affidavit, capias, and Grand Jury Memorandum.
There was NO RESPONSIVE informaiton found.

8. July 25, 2019, the same as above was submitted to
the D.A.'s Office, and the Attorney :General's Office,
but with the additionals:

*Grand Jury Empanelment, G.J., secretary's log,
session report, record of Grand Jury concurring,
voting record, and not limited to the G.J.

Presentment of an Indictment in open court. Both
corroborated in saying "after a reasonably diligent
search of our records related to Cause numbers
1311762, 1311763, we have found no information
responsive to the request(s).

Relief Sought

9. .Wherefore the: Plaintiff, Zachariah Harvey, demands
a ‘Judgment and damages in the form of monetary,
economice and non-economic damages. Plaintiff remains
in custody with cost and interest, and all other and
further relief the Court deems proper.

This being the 2 aay of NV yp fA r 2020.

 

     
 
 

spectfully guybmitted,

whe ¢
Zachariah Haryey
Ellis Unit
1697 FM 980
Huntsville, TX 77343
Case 4:20-cv-01090 Document 1 Filed on 03/27/20 in TXSD Page 10 of 11

be. lye Usites Omer Dreneier Couer
Loe Me Soutnees Serer OF fexas
N austor Divieide

CACHAN QIAN acvey 186 3398
Raum Avo Acc Smetney Srusreod Petsonos

D8. €.ug Units

SUMMDAYIS
CASE Nd

 

V

Asn Parr@ns- Ar aioer Gener
fy, fox 127648 Perewma nT
GAeLTbL Gear ides

Ausrw Tx 78711-2548

“1S Vie Aepye - An MED Dere O47

You Awe Rece®Y Oummoven doo ReourresS lo
Seave UPd Pusnoner Wie's doorees is 1697 Fuga
Huorauie, % 77393., Ao Avewse fe We Comeau (Quen Is
Here mH Served Uros You, Lrtuw Zo Saves Acre Device
OF THis Summons Uron You, Grecusive de Tue May Or Sevier
Ot bod Days Ie Ine U.S, QwveeniuenT Ox Oreicee / Aaa
teeede 1s A erendaut. IF Yeu hain ToAw Se, JudgEAIEUT
by beeauct Wie Be Tareas Agaimer You hor Tue KecieF
DeMAWoEed bo fue Comprar

Cusew Oe he Court

Dare:

 
“e Cac nas Hl neue

Case 4:20-cv-01090 Document 1 Filed on 03/27/20 in TXSD ‘Page 11 of 11

186 RR 6

}o97 FM OO
TAYWWTSVILUS ; “TX:

SP

Fr BIS |

a ~APSM 6 NBloun a.
ok, or . mt TUE: (24 MAR 20204 PM a -

 

ho iren DyaTeS IS resretex Creer
Boor Case’ US Court Hous

P.d. Hox /P1P

Leustoa, TX 27208-1010

  
   
